J-S66030-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: N.W., A MINOR                            IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA




APPEAL OF: D.W., NATURAL MOTHER

                                                    No. 923 WDA 2017


                  Appeal from the Order entered May 26, 2017,
               in the Court of Common Pleas of Allegheny County,
                  Orphans' Court, at No(s): CP-02-AP-164-2016.


BEFORE: BENDER, P.J.E., DUBOW and PLATT, JJ.

MEMORANDUM BY DUBOW, J.,                       FILED NOVEMBER 16, 2017

       D.W. (“Mother”) appeals from the order involuntarily terminating her

parental rights to N.W. (“Child”) pursuant to the Adoption Act, 23 Pa.C.S. §§

2511(a) and (b). We affirm.

SUMMARY OF FACTS AND PROCEDURAL HISTORY

       Mother and B.F. (“Father”) are the parents of Child, who was born in

December 2014. Shortly after his birth, Allegheny County Office of Children,

Youth, and Families (“Agency”) received a report that Mother had admitted

that she had smoked marijuana while pregnant.1          The Agency became

actively involved in February of 2015, after it was reported that the family

was homeless, and that there had been instances of domestic violence
____________________________________________


1
  Mother was known to the Agency from prior referrals going back to 2009
involving her older children.
J-S66030-17



between Mother and Father.       The Agency was further aware that both

Mother and Father had unaddressed mental health, drug, and alcohol issues.

      The Agency began Crisis in-home services, and both parents were

referred to a drug and alcohol program for evaluation and treatment. The

Agency established the following goals for Mother:         1) to participate in

domestic violence counseling; 2) to develop coping skills; and 3) to work on

household management.

      In late March of 2015, the Agency received a report that one of Child’s

siblings had suffered an injury and that domestic violence continued to

persist in the family home.      The court granted an emergency custody

authorization for Child to the Agency on March 26, 2015. Child was removed

from Mother’s care and placed initially with his paternal grandmother, and

then in the care of his paternal aunt (“Foster Mother”).

      On June 3, 2015, after a hearing, the court adjudicated Child

dependent. Following this adjudication, the Agency established the following

goals for Mother:   1) to participate in psychological evaluations and follow

any recommendations; 2) to attend domestic counseling; 3) to obtain

appropriate housing; and 4) to visit the children.         The court held four

permanency review hearings between September 2015 and June 2016, with

the court finding that Mother only minimally or moderately complied with

these goals.




                                     -2-
J-S66030-17



        The Agency filed a Petition to Terminate Mother’s parental rights on

August 30, 2016.2       The trial court held an evidentiary hearing on May 26,

2017.    The Agency presented testimony from the caseworker who worked

with Mother and her family.          It also presented the testimony of Dr. Terry

O’Hara, a licensed psychologist who had evaluated and observed interactions

between Child and both Mother and Foster Mother.                 The trial court

summarized Dr. O’Hara testimony as follows:

          Dr. O’Hara conducted an interactional evaluation of
          Mother, [Child], and one of his siblings on October 3rd,
          2016 [sic]. Mother exhibited several positive parenting
          skills during this evaluation and played well with the
          children.   However, she was unable to recognize or
          appreciate the extent of [Child’s] developmental delays.
          Of particular concern was a comment made by Mother
          about the [approximately two-year-old Child’s] inability to
          walk. Mother stated that [Child] was not walking yet
          because he was “just lazy.”

                                          ***

          Dr. O’Hara had continued concerns about Mother’s stability
          as she has been inconsistent with services and visitation.
          Also of great concern was Mother’s longstanding and
          ongoing pattern of criminal activity. Mother acknowledged
          to Dr. O’Hara that she was not in a position to care for
          [Child]. She reported that she could not care for her
          child(ren) “right now . . . I’ll find me a job and get me a
          house, and then maybe.”


____________________________________________


2
 The Agency also filed a Petition to Terminate Father’s Parental Rights. He
has not filed an appeal from the trial court’s subsequent Order granting the
Petition.




                                           -3-
J-S66030-17


            Dr. O’Hara conducted an interactional evaluation with
         [Child] and his [Foster Mother] on May 1st, 2017 [sic].
         [He] opined that the Foster Mother displayed excellent
         parenting skills and was attuned to [Child’s] developmental
         and medical needs. It was his opinion that [Child] had
         developed a strong relationship with Foster Mother.

Trial Court Opinion, 7/26/17, at 5-6 (footnotes omitted).

     Mother did not testify and presented no evidence.       By order entered

May 26, 2017, the trial court found that the Agency had met its statutory

burden pursuant to 23 Pa.C.S. §§ 2511(a) (2), (5), (8) and (b).

      Mother timely appealed.        Both Mother and the trial court have

complied with Pa.R.A.P. 1925.

ISSUE ON APPEAL

      Mother raises the following issue on appeal:

            Did the trial court abuse its discretion and/or err as a
            matter of law in concluding that termination of
            [Mother’s] parental rights would serve the needs and
            welfare of [Child] pursuant to 23 Pa.C.S. §2511(b)?

Mother’s Brief at 6.

LEGAL ANALYSIS

      “[A]ppellate courts must apply an abuse of discretion standard when

considering a trial court’s determination of a petition for termination of

parental rights.”     In re Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012).

This standard of review requires appellate courts “to accept the findings of

fact and credibility determinations of the trial court if they are supported by

the record.”    Id.    “If the factual findings are supported, appellate courts

review to determine if the trial court made an error of law or abused its

                                      -4-
J-S66030-17



discretion.” Id. We may reverse a decision based on an abuse of discretion

“only    upon   demonstration     of   manifest   unreasonableness,    partiality,

prejudice, bias, or ill-will.”   Id.   We may not reverse, however, “merely

because the record would support a different result.” In re T.S.M., 71 A.3d
251, 267 (Pa. 2013).

        We give great deference to the trial courts “that often have first-hand

observations of the parties spanning multiple hearings.” Id. Moreover, the

trial court is free to believe all, part, or none of the evidence presented and

is likewise free to make all credibility determinations and resolve conflicts in

the evidence. In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).

        The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We

have explained that “[t]he standard of clear and convincing evidence is

defined as testimony that is so clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of

the truth of the precise facts in issue.” Id. (citation omitted).

Termination Pursuant to Section 2511(a)

        Mother concedes that the Agency presented sufficient evidence to

terminate her parental rights pursuant to Section 2511(a).          See Mother’s

Brief at 13. Thus, we need not conduct an analysis of the court’s Section

2511(a) findings.


                                       -5-
J-S66030-17




              -6-
J-S66030-17



Termination Pursuant to Section 2511(b)

      We agree with the trial court’s determination that the Agency met its

burden under 23 Pa.C.S. § 2511(b), and that terminating Mother’s parental

rights is in the best interest of the Child.

      With respect to Section 2511(b), our analysis shifts focus from

parental actions in fulfilling parental duties to the effect that terminating the

parental bond will have on the child. Section 2511(b) “focuses on whether

termination of parental rights would best serve the developmental, physical,

and emotional needs and welfare of the child.” In re: Adoption of J.M.,

991 A.2d 321, 324 (Pa. Super. 2010).

      In In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005), this Court

found that “intangibles such as love, comfort, security, and stability are

involved in the inquiry into the needs and welfare of the child.” In addition,

the trial court must also discern the nature and status of the parent-child

bond, with utmost attention to the effect on the child of permanently

severing that bond. Id.

      In cases where there is no evidence of a bond between a parent and a

child, it is reasonable to infer that no bond exists. In re K.Z.S., 946 A.2d
753, 762-63 (Pa. Super. 2008). Thus, the extent of the bond-effect analysis

necessarily depends on the circumstances of the particular case. Id. at 763.

Moreover:
        We have emphasized that while a parent’s emotional bond
        with his or her child is a major aspect of the subsection
        2511(b) best-interest analysis, it is nonetheless only one
        of many factors to be considered by the trial court when

                                       -7-
J-S66030-17


          determining what is in the best interest of the child. The
          mere existence of an emotional bond does not preclude
          the termination of parental rights. Rather, the trial court
          must examine the status of the bond to determine whether
          its termination would destroy an existing, necessary, and
          beneficial relationship.

In re A.D., 93 A.3d 888, 897-98 (Pa. Super. 2014) (citations and quotation

marks omitted).

        Finally, “[i]n addition to a bond examination, the court may equally

emphasize the safety needs of the child under subsection (b), particularly in

cases    involving   physical   or   sexual   abuse,   severe   child   neglect   or

abandonment, or children with special needs.”          Id. at 898 (quoting In re

A.S., 11 A.3d 473, 483 (Pa. Super. 2010)).

        In the instant case, the trial court found, based primarily on the

testimony presented and a review of Dr. O’Hara’s evaluations, that although

Mother and Child share a bond, it is secondary to Child’s primary bond with

his Foster Mother.      Given this evidence, the trial court concluded that

benefits of Child’s adoption by Foster Mother outweighed any detriment that

may be experienced by Child upon severing Mother’s parental rights.               It

explained:

          Mother has never availed herself of any service or program
          that would have assisted her in being able to meet the
          needs of [Child]. Throughout the case, Mother has never
          been able to attain any level of stability. As a result, she
          has been unable to remedy the conditions which brought
          [Child] into care. At the core of this instability has been
          Mother’s role as a victim and an aggressor in incidents of
          domestic violence. Mother demonstrated a pattern of filing
          Protection From Abuse Petitions and then not following
          through nor appearing at final hearings.         Mother did

                                        -8-
J-S66030-17


       complete domestic violence treatment in August of 2015.
       However, she continued to pursue a relationship with
       Father despite numerous violent encounters between the
       two.

       The Court had grave concerns about the effects of
       domestic violence on [Child]. Based upon Mother’s own
       admissions, the children were subjected to domestic
       violence daily. Based upon the number of police calls to
       the home, it is apparent that the parents engaged in
       violent incidents while Mother was pregnant with [Child].
       This evidence was particularly concerning to the Court
       based upon Dr. O’Hara’s testimony regarding the effects of
       domestic violence on children.         Most notably, he
       referenced research which supported a conclusion that
       children exposed to domestic violence were much more
       likely to suffer long term physical, mental and emotional
       effects. He reported that this case was one of the worst
       cases of domestic violence that he has seen in the last 20
       years.    He did not believe that Mother would be able to
       decrease her vulnerability to engaging in these type[s] of
       relationships.    The Court shares in this conclusion as
       Mother has never separated from Father for more than a
       few weeks. Mother could not even make it a week without
       allowing Father to attend her unsupervised visits, despite
       knowing the consequences of doing so.

       When considering what best met the needs and welfare of
       [Child], this Court also considered Mother’s lack of
       cooperation with services. Mother has failed to attend
       mental health treatment consistently.         She has not
       attended drug and alcohol treatment nor has she attended
       random drug screens consistently.          Mother has not
       maintained stable housing throughout the case. She had
       two brief periods in which she was consistent with
       visitation. Mother has not made herself available to sign
       paperwork for [Child’s] medical and educational services.
       Mother’s lack of cooperation has caused [Child] to
       experience delay in services. All of these factors have
       contributed to Mother’s inability to meet [Child’s] needs.

       With respect to the detriment that may       be caused by
       termination of Mother’s rights, Dr. O’Hara   opined that he
       did not have evidence that [Child] had a     necessary and
       beneficial relationship with [Mother]. Dr.   O’Hara opined

                                 -9-
J-S66030-17


         that if [Child] were placed with Mother, he would be at risk
         for homelessness and exposure to domestic violence.
         [Child] has been in care for a substantial amount of time.
         [Child’s] current foster home offers him security, safety
         and stability. He has a positive bond with [Foster Mother].
         [Child] deserves permanency and to grow up in a home
         where he is not exposed to domestic violence daily.

         This Court finds that [the Agency] has presented clear and
         convincing evidence to support the involuntary termination
         of the parental rights of Mother as to 23 Pa.C.S.A. §
         2511(b) and that termination best suits the needs and
         welfare of [Child]. It is the ultimate opinion of this Court
         that the benefits of adoption outweighed any potential
         detriment to [Child].

Trial Court Opinion, 7/26/17, at 7-9.    We agree.    See T.S.M., 71 A.3d at

253 (explaining “courts must determine whether the trauma caused by

breaking the bond is outweighed by the benefit of moving the child toward a

permanent home”).

      Mother argues that the trial court erred in concluding that the

testimony and exhibits presented by the Agency presented clear and

convincing evidence that the termination of her parental rights would best

serve the needs and welfare of Child. According to Mother, error occurred

because the court “applied a fault-based analysis in regard to [her] alleged

lack of progress and balanced that against the positives it found in regard to

[Child’s] foster parent.”   Mother’s Brief at 10.    Citing to the trial court’s

comments enumerated above, Mother asserts that the trial court improperly

focused on her faults rather than Child’s welfare, and “clearly balanced what

it considered to be the benefits of [Child] remaining with his foster parent

against its perceived fault on [her] part[.]” Id. at 16.


                                     - 10 -
J-S66030-17



      When performing a needs and welfare analysis, trial courts are

permitted to consider the totality of the circumstances.        In re Coast, 561
A.2d 762, 771 (Pa. Super. 1989) (en banc). Moreover, the bond between

parent and child must not be viewed solely from the child’s viewpoint;

rather, a bilateral relationship must exist which emanates from the parent’s

willingness to parent appropriately. In re K.K.R.-S., 958 A.2d 529, 534-35

(Pa. Super. 2008).      In this manner, Mother’s inability to parent remains

relevant to consideration of Child’s needs under Section 2511(b).             Indeed,

by not contesting the trial court’s findings regarding Section 2511(a), Mother

concedes her inability to parent, and thus her inability to provide Child with

permanency.

      Our careful review of the record demonstrates that the trial court

properly considered the strength of the bond with Mother and the safety risk

should Child be returned to her care. As noted above, the uncontradicted

testimony established that Child did not have a necessary and beneficial

bond with Mother, Child was bonded with Foster Mother, and that his need

for permanence, security, and safety outweighed any detriment to severing

Child’s bond and/or attachment to Mother.

      CONCLUSION

      In   sum,   our   review   of   the   record   supports   the   trial   court’s

determination that that the Agency met its burden of proving by clear and

convincing evidence that Mother’s parental rights should be terminated

pursuant to 23 Pa.C.S. § 2511(b). Accordingly, we affirm.

                                      - 11 -
J-S66030-17



     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/16/2017




                          - 12 -